Citation Nr: 0408093	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for schizophrenia.  The veteran subsequently 
perfected an appeal regarding this issue.

In the January 2003 rating decision, the RO denied claims of 
entitlement to increased evaluations for right and left 
varicose veins.  The veteran did not subsequently express 
disagreement regarding these denials.  Thus, these issues are 
not currently before the Board.

In October 2003, the veteran presented testimony at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing was prepared and 
associated with the claims folder.

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  


REMAND

The veteran is seeking entitlement to service connection for 
schizophrenia.  He essentially contends that this disability 
first manifested while he was on active duty.  Specifically, 
he claims that he was hospitalized on three occasions during 
service for depression, and that he was diagnosed as having a 
personality disorder prior to his discharge.  He believes 
that these diagnoses represent early manifestations of his 
claimed schizophrenia.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  

Under this law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  Whenever VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).

The assistance provided by VA will also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before this 
case can be adjudicated.  In particular, the Board notes 
that, although the RO has obtained a substantial number of 
service medical records, the Board has been unable to 
identify any records of the veteran's in-service 
hospitalizations.  Therefore, the Board concludes that a 
remand of this case is necessary so that the RO can attempt 
to obtain those records. 

In addition, the Board also believes that a VA psychiatric 
examination is necessary to clarify nature and etiology of 
the veteran's psychiatric disability.  38 U.S.C.A. 
§ 5103A(d).

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA treatment records 
are obtained and associated with the claims folder.



Accordingly, this case is remanded for the following actions:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his claimed 
schizophrenia.  He should be provided 
with release forms and asked that a copy 
be signed and returned for each health 
care provider.  When the veteran 
responds, the RO should obtain records 
from each health care provider that he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  Regardless of whether the veteran 
responds to the aforementioned request, 
the RO should request the veteran's 
treatment records from the VA Medical 
Center in Augusta, Georgia since July 
2001.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request copies of all in-patient clinical 
records from the veteran's 
hospitalizations at Andrews Air Force 
Base and Bethesda Naval Hospital.  If no 
such records can be found, the RO should 
ask for specific confirmation of that 
fact.

4.  The RO should make arrangements for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of his claimed psychiatric 
disorder.  The claims folder must be 
provided to the examining physician for 
review in conjunction with the 
examination.  All findings should be 
reported in detail.  The examiner should 
identify any psychiatric disorders that 
are present and express an opinion as to 
the etiology of each disorder.  Attention 
is invited to the December 1987 in-
service report of medical history which 
shows that the veteran reported having 
depression, excessive worry and frequent 
trouble falling asleep and the October 
1988 VA examination report which reflects 
a diagnosis of adjustment disorder with 
mixed emotional features as a result of 
marital discord and pathological 
jealously with a possibility of major 
depressive episodes.  Based upon a review 
of the claims folder, the examiner should 
offer an opinion as to the most likely 
date of onset of each psychiatric 
disorder found.  If it is determined that 
the onset of a psychiatric disorder was 
after the veteran's separation from 
service, the examiner should comment as 
to whether it is at least as likely as 
not that the disorder is related to 
military service.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



